Heekin, J.
This cause came on before this court on a petition appealing the suspension of the plaintiff-peti*196tioner’s drivers rights by the Bureau of Motor Vehicles by virtue of Section 4511.191, Revised Code, and upon a motion to dismiss the said petition filed by the defendant-respondent, Registrar of the Bureau of Motor Vehicles.
The court finds from the pleadings that the petition appealing the decision of the Registrar of the Bureau of Motor Vehicles was filed in the Hamilton County Municipal Court on September 10, 1969. The court further finds that a letter suspending the license of the plaintiff-petitioner was dated August 18,1969, and was mailed from Columbus, Ohio, on either August 18, 1969, August 19, 1969, or August 20, 1969. The court further finds from the pleadings as filed that said letter was received on August 21, 1969. The court further finds from the pleadings that the petition of the plaintiff-petitioner in this matter was filed more than twenty days after the date of the mailing of the notice of the suspension of the plaintiff-petitioner’s driving rights as provided in Section 4511.191, Revised Code.
The court as to its conclusions of law finds that that portion of division (F) of Section 4511.19, Revised Code, relative to the time of the filing of the appeal from the decision of the Registrar of the Bureau of Motor Vehicles is a mandatory requirement and that the failure of the plaintiff-petitioner in this matter to have his pleadings filed within the twenty-day statutory period is a fatal defect to his pleadings.
In accordance with the above findings of fact and conclusions of law, the court finds that the petition of the plaintiff-petitioner in this matter was not filed within time and that the motion to dismiss the petition as not having been timely filed is well taken and is hereby granted.
It is the further order of this court that the suspension of the plaintiff-petitioner’s driving rights as ordered by the Registrar of the Bureau of Motor Vehicles is hereby reinstated for the balance of the term of said suspension.

Petition dismissed